Citation Nr: 0806009	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  02-14 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patellae of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patellae of the left knee.

3.  Entitlement to an initial compensable rating for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
from September 26, 1998, to January 26, 2003.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
from January 27, 2003, to April 4, 2005.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
since April 5, 2005.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
September 1998.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
lumbosacral spine spondylosis, and assigned a noncompensable 
rating, with an effective date of September 26, 1998; and 
granted service connection for chondromalacia of the right 
knee and chondromalacia of the left knee, and assigned a 10 
percent rating for each disability, effective September 26, 
1998.

In July 2006, the RO assigned a 10 percent rating for 
lumbosacral spine spondylosis, effective January 27, 2003.

In December 2006, the RO assigned a 20 percent rating for 
lumbosacral spine spondylosis, effective April 5, 2005.

In October 2007, the veteran testified during a hearing via 
videoconference before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Right knee and left knee chondromalacia patellae both 
manifest with range of motion most severely limited to 130 
degrees in flexion for the right knee and 125 degrees in 
flexion for the left knee; normal range of motion in 
extension; patellar tenderness; painful flexion; no 
instability; and no additional limitation of motion with 
repetitive range of motion testing.

2.  From September 26, 1998, to January 26, 2003, 
degenerative disc disease, L1-L2, with lumbar strain/sprain 
manifested with normal and painless range of motion.

3.  From January 27, 2003, to April 4, 2005, degenerative 
disc disease, L1-L2, with lumbar strain/sprain manifested 
with forward flexion to 83 degrees, which is considered 
slight limitation of motion.

4.  Since April 4, 2005, degenerative disc disease, L1-L2, 
with lumbar strain/sprain manifested with forward flexion 
most severely limited to 55 degrees, which is deemed to be 
moderate limitation of motion with painful motion; and slight 
muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia patellae of the right knee have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia patellae of the left knee have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a compensable rating for degenerative 
disc disease, L1-L2, with lumbar strain/sprain, from 
September 26, 1998, to January 26, 2003, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003).

4.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
from January 27, 2003, to April 4, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); General Rating Formula for renumbered 
Diagnostic Codes 5235-5243 (as in effect since September 26, 
2003).

5.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
since April 5, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003); 
General Rating Formula for renumbered Diagnostic Codes 5235-
5243 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of an RO letter dated in March 2005.  This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims for an initial 
higher rating; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  A July 2006 RO letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is also aware of the Court of Appeals for Veterans 
Claims' (Court's) recent decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim for a higher rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the March 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his October 2002 substantive appeal, during his 
April 2005 and August 2007 VA examinations, and during his 
October 2007 Board hearing, in which a description was made 
as to the effect of the service-connected disabilities on his 
employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Finally, the June 1999 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the September 
2002 Statement of the Case (SOC).  The rating criteria for 
disabilities of the spine were amended in September 2003 and 
the revised criteria were set forth in detail in the December 
2006 Supplemental SOC (SSOC).  The veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the second and third 
notification requirements of Vazquez-Flores.

Further, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.  Additionally, the veteran presented 
testimony at a Board hearing in support of his claim and the 
hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Chondromalacia Patellae of the Right and Left Knees

The veteran contends that his chondromalacia patellae of the 
right and left knees is more severe than the current ratings 
reflect.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the veteran's symptoms of chondromalacia 
patellae of the right and left knees, as applied to the 
applicable rating provisions, do not meet the criteria for 
higher initial ratings.  Because the preponderance of the 
evidence is against the claims, the appeal will be denied.

The veteran's right and left knee disabilities are rated 
analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which recurrent subluxation and lateral 
instability of the knee is rated.  Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment, and a 30 percent rating is warranted for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Other diagnostic codes applicable to the veteran's disability 
include Diagnostic Codes 5258, 5260, and 5261.  Under 
Diagnostic Code 5258, a 20 percent evaluation may be assigned 
where there is evidence of dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of motion of the knees is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under 
Diagnostic Code 5260, flexion limited to 45 degrees is rated 
as 10 percent disabling and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling and extension 
limited to 15 degrees is rated as 20 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

On January 1999 VA examination, the veteran reported that he 
had discomfort in his knees approximately once or twice per 
week.  He denied locking, buckling or swelling of the joint.  
Physical examination revealed range of motion from zero to 
140 degrees.  He had a negative anterior drawer sign, a 
negative Lachman's and a negative McMurray's sign.  He had 
stable medial and lateral collateral ligaments, and when 
checking for chondromalacia of the patella, he was noted to 
have crepitance and discomfort bilaterally.  The veteran was 
asked to repetitively squat for his knees.  There was no 
evidence of fatiguability, weakened movement, incoordination, 
or functional loss of range of motion.  He did experience 
increased pain in his knees translating into 10 to 20 degrees 
of functional loss of range of motion.  The diagnosis was 
bilateral chondromalcia of the patella.  An X-ray study of 
the knees revealed normal anatomy.

An August 1999 VA treatment record revealed the veteran to 
have no effusions, but had painful flexion of the right knee.

A November 1999 VA magnetic resonance imaging (MRI) of the 
left knee revealed a small amount of joint effusion.  There 
was no evidence of meniscal tears.  Cruciate and collateral 
ligaments were normal.  MRI of the right knee revealed small 
to moderate amount of joint effusion with suggestion for a 
partial disruption of the midzone of the anterior cruciate 
ligament, no evidence of a meniscal tear and no bone marrow 
abnormalities.

A March 2000 VA treatment record shows that the veteran had 
no effusion or bony tenderness.

A February 2001 VA examination report shows that the veteran 
reported that his knees would buckle approximately twice 
weekly, the left being somewhat worse than the right.  He did 
not use any canes, crutches or braces and took no 
medications.  Examination revealed no increased heat, no 
swelling, and mild patella femoral arthritis.  There was no 
joint effusion, no pain on palpation or percussion to 
pressure over the medial or lateral collateral ligaments or 
medial lateral joint lines.  The examiner noted that the 
examination of the bilateral knees was normal.

In his October 2002 substantive appeal, the veteran stated 
that his knee condition caused him to seek a different 
position within his company, as he could not work at his 
former job, which was in the field of waste removal.

On January 2003 VA examination, the veteran reported that he 
had pain in the knees after prolonged sitting with the knees 
flexed and pain in the knees when running.  There was no 
swelling or locking of the knees.  Physical examination 
revealed no effusion, tenderness, instability, or positive 
McMurray sign in the bilateral knees.  Range of motion of the 
knees was from zero to 130 degrees without any pain.  MRI of 
the right knee revealed small effusion and less than one 
centimeter cartilaginous lesion in the distal right 
metaphyseal and the distal right femoral metaphysic.  MRI of 
the left knee revealed a ganglion cyst in the Hoffa's fat pad 
and no demonstration of meniscal tear.

On April 2005 VA examination, the veteran reported that he 
had pain every day in his knees, which was worse with 
immobility and better with activity.  His knees did not swell 
and did not lock up, pop, or grind.  He was unable to walk 
more than a mile and unable to jog.  He had no specific job 
activity restriction except that he had to drive the garbage 
truck.  He had no flares except for an occasional sharp 
short-lived stabbing pain.  Physical examination of the right 
knee revealed no crepitus, edema, tenderness, warmth or 
instability.  He had normal motor strength on flexion and 
extension.  He had extension to zero degrees and flexion to 
145 degrees with no pain.  There was also no diminution in 
range of motion with repetitive testing.  Examination of the 
left knee revealed some mild crepitus on range of motion 
testing.  There was no instability, tenderness or warmth.  He 
had extension to zero degrees with some discomfort and 
flexion to 125 degrees with no diminution on repetitive 
testing.  The examiner noted that the veteran had no DeLuca 
criteria for the bilateral knees.  The X-ray of the knees was 
unremarkable.

A February 2007 VA treatment record shows that the veteran 
had tenderness on the medial aspect of the right knee, but no 
edema or erythema or effusion or ecchymosis of the bilateral 
knee.

An April 2007 non-VA treatment record from J.T., M.D. 
indicates that the veteran had a slight strain to his 
anterior cruciate ligament (ACL), but his ACL was intact.  He 
had a negative pivot-shift and negative Lachman.  He had 
patellofemoral pathology but his quadricep was very large 
laterally versus medially and the physician felt that the 
patella tracked a little more lateral.  There was no 
indication of meniscal pathology and no indication for 
surgical intervention.  The veteran was prescribed physical 
therapy.  MRI of the left knee revealed chondromalacia 
patella with a joint effusion.  A sprain of the ACL was 
suspected.

On August 2007 VA examination, range of motion of the right 
and left knees in flexion was shown to be from zero to 134 
degrees, without pain.  Range of motion of the right and left 
knees in extension was from zero to 10 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
no instability, but there was subpatellar tenderness.  On the 
left knee there was pain with valgus stress and negative 
anterior drawer test.  The diagnoses were bilateral moderate 
chondromalacia patellae and mild left ACL sprain.  X-rays of 
the left knee revealed moderate joint effusion, small 
enthesophyte superior pole the patella, no evidence of acute 
fracture-dislocation, and question small intrabusal body seen 
on the lateral view only.  X-rays of the right knee revealed 
no evidence of acute fracture-dislocation, moderate joint 
effusion, and enthesophytes superior pole of the patella.  
The examiner noted that there were no significant effects of 
the veteran's bilateral knees on his occupation.  There were 
mild effects on his daily activities, to include exercise, 
sports, and recreation.

In October 2007, the veteran testified during a Board hearing 
and stated that during range of motion testing on August 2007 
VA examination, he had pain in his knees.  He also stated 
that he had swelling in his knees.  Also while he walks, he 
stated that his knees would lock.  His knees affected his 
daily activities in that if he sat for a long period of time, 
he would have pain in his knees.  Further, he could not run 
and walking long distances caused pain.  His knees also 
affected his relationship with his wife and kids because he 
was not able to pick up his children and could not assist 
with the chores.  He stated that his pain was more prevalent 
at night and in the morning when he woke up.

Initially, regarding the rating criteria for Diagnostic Code 
5257, the veteran has not been shown by the evidence to have 
any instability of the bilateral knees or any recurrent 
subluxation of the knees.  Therefore, the veteran is not 
shown to have any instability or subluxation that is more 
than slight and a higher rating using this diagnostic code is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, no other diagnostic code would allow for a 
higher rating for the veteran's bilateral knee disability.  
In this regard, the veteran does not have any ankylosis of 
the bilateral knees.   38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Further, he does not have any dislocation of the 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The record does indicate that in November 1999 and 
August 2007, the veteran had effusion in both knees, in 
January 2003, he had effusion in the right knee and in April 
2007, he had effusion in the left knee.  However, this 
evidence only shows three occurrences of effusion in the 
bilateral knees during the course of the nine year appeal.  
Further, in August 1999, March 2000, and February 2007 VA 
treatment records, and on February 2001 VA examination, the 
veteran was not shown to have any effusion in the knee joint.  
Therefore, the effusion found in the joints on the three 
occasions is not shown to be "frequent" as required by the 
rating schedule to warrant a higher rating for the veteran's 
bilateral knee disabilities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Limitation of motion of the knee joint also does not allow 
for a higher rating as the veteran is not shown to be limited 
in flexion of the bilateral knees to 30 degrees or less, 
neither is he limited in extension of the bilateral knees to 
15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The veteran also does not have any impairment of 
the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  All other remaining diagnostic codes pertinent to 
disabilities of the knee do not allow for a rating in excess 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5263.

Even considering functional loss due to pain, lack of 
endurance, and incoordination does not allow for a higher 
rating.  In this regard, although the January 1999 VA 
examination report found additional loss of motion of 10 to 
20 degrees, this loss of motion still does not meet the 
criteria for a rating in excess of 10 percent as his 
limitation of motion would not be limited to at least 30 
degrees in flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Further, all other VA examination reports found 
there to be no additional limitation of motion after 
repetitive motion testing.  Hence, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, 
but provide no basis for assignment of any higher rating 
based on limited motion for the bilateral knees.

The above-determination is based upon application of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that the veteran's chondromalacia of the right and 
left knees reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007) (cited to in the September 2002 SSOC).  In this 
regard, the Board notes that although the veteran has 
asserted that his bilateral knee disability caused him to 
change positions with his job and only allows him to drive 
the truck, rather than perform any lifting or walking, the 
Board notes that the August 2007 VA examiner noted the 
veteran's bilateral knee disability had no significant 
effects on the veteran's usual occupation.  Further, the 
Board notes that although the veteran is not able to perform 
jobs requiring lifting and walking, he currently works at a 
job that requires only driving, which is not shown to be 
affected by his bilateral knee disability.  Finally, any 
effect of the veteran's bilateral knee disability on his 
employment is not beyond that contemplated in the assigned 
ratings.  There also is no objective evidence that the 
disability warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board has also considered whether staged ratings pursuant 
to Fenderson are applicable.  However, based on the evidence 
of record, staged higher ratings for chondromalacia patellae 
of the right and left knees are not warranted.  Therefore, 
the claims for an initial rating in excess of 10 percent each 
for chondromalacia patellae of the right and left knees must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Low Back Disability

The veteran contends that his degenerative disc disease, L1-
L2, with lumbar strain/sprain is more severe than the current 
evaluation reflects.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the veteran's symptoms, as applied to the 
applicable rating provisions, do not meet the criteria for 
higher ratings during the course of the appeal.  Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

Historically, by rating action of June 1999, the RO granted 
service connection and assigned an initial noncompensable (0 
percent) rating for lumbosacral spine spondylosis, effective 
from September 26, 1998.  The initial rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, DC 5295, for 
lumbosacral strain.  The veteran appealed this rating and in 
July 2006, the RO assigned a 10 percent rating, effective 
January 27, 2003, pursuant to the provisions of the amended 
rating criteria for disabilities of the spine under 38 C.F.R. 
§ 4.71a, DC 5237.  In December 2006, the RO assigned a 20 
percent rating, effective April 5, 2005.  The veteran's 
current disability is now characterized as degenerative disc 
disease, L1-L2, with lumbar strain/sprain.

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO has considered the claim for an 
increased rating for status-post lumbar strain under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria (see the September 2002 SOC 
and December 2006 SSOC).  Hence, there is no due process bar 
to the Board also considering the claim in light of the 
former and revised applicable rating criteria, as 
appropriate.

1.  Rating Criteria prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
former DC 5295 provided for a 0 percent rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Alternatively, the veteran's disability could be evaluated 
under DC 5292, for limitation of motion of the lumbar spine.  
Former DC 5292 provided that a 10 percent rating was 
assignable for slight limitation of motion, a 20 percent 
rating was assignable for moderate limitation of lumbar spine 
motion; and, a maximum, 40 percent rating required severe 
limitation of motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6. 

Initial Compensable Rating from
September 26, 1998, to January 26, 2003

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a compensable rating for 
degenerative disc disease, L1-L2, with lumbar strain/sprain, 
for the period September 26, 1998, to January 26, 2003, is 
not warranted.

On January 1999 VA examination, the veteran reported having 
pain over his lumbosacral spine that radiated into the right 
paraspinal musculature.  He had pain on a daily basis and had 
to give up weight lifting.  The pain was aggravated by 
standing or lifting at work.  He denied any paresthesias to 
his lower extremities.  Physical examination revealed 
straight leg raising on the right and left at 85 degrees and 
without discomfort.  Range of motion revealed forward flexion 
to 95 degrees, backward extension to 35 degrees, lateral 
rotation to 35 degrees, and lateral flexion to 40 degrees.  
His patellar and Achilles reflexes were normal and 
symmetrical.  His sensory examination was intact to both 
pinprick and light touch in all lower extremity dermatomes.  
Repetitively touching his toes produced no evidence of 
fatiguability, weakened movement, incoordination, functional 
loss of range of motion, or pain in his back.  X-rays of the 
lumbar spine revealed degenerative changes at T12 and L1 
compatible with spondylosis.

An August 1999 VA X-ray of the spine revealed slight anterior 
wedging of the body of L1 with associated osteophyte.

October 1999 and March 2000 VA treatment records reveal the 
veteran's back to be nontender.

A December 2000 VA MRI revealed mild disc bulging at T12-L1 
and L1-2 and mild anterior wedging of T11.

A January 2001 VA X-ray of the lumbar spine revealed small 
osteophytes in upper lumbar and lower thoracic vertebral 
bodies.

A February 2001 VA treatment record indicates that the 
veteran had positive muscle spasm around the upper back area.

A February 2001 VA examination report shows that the veteran 
reported pain in the spine, which was consistent of a 
muscular spasm that made it difficult for him to sleep.  He 
had difficulty lifting over 10 pounds.  Physical examination 
revealed negative straight leg raising bilaterally.  There 
was full painless range of motion to percussion, to 
palpation.  The flexion and hyperextension as well as lateral 
deviation were completely within normal limits.  The examiner 
noted that the lumbosacral spine examination was normal.

From September 26, 1998, to January 26, 2003, the Board finds 
that the medical evidence noted above does not show symptoms 
that warrant a compensable rating.  In this regard, although 
the veteran was found to have muscle spasm, as shown on the 
February 2001 VA treatment record, the remainder of the 
records found no muscle spasm and no symptoms related to his 
back disability.  Moreover, the February 2001 VA examination 
that was found to be normal occurred six days after the 
February 2001 VA treatment that found positive muscle spasm.  
Therefore, the most recent medical record indicates that the 
veteran had no symptoms related to his back disability, and 
significantly, no muscle spasm.  As the veteran has not been 
shown to have at least characteristic pain on motion or, as a 
predominant symptom, any muscle spasm of the lumbar spine, a 
compensable rating is not warranted.  38 C.F.R. § 4.71a, DC 
5295.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect from September 26, 1998, to January 26, 2003.  The 
veteran was not shown to be limited in his range of motion to 
warrant a compensable rating based on limitation of motion of 
the lumbar spine, as he had full range of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  Although the 
veteran was shown to have degenerative changes of the lumbar 
spine, to represent spondylosis, he did not have any 
objective evidence of limitation of motion, to include any 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (which allows for a 10 percent rating when 
the veteran's limitation of motion is noncompensable under 
the appropriate diagnostic codes, and the veteran has 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion).  Therefore, a compensable rating using the 
rating criteria for degenerative arthritis is also not 
warranted.  Finally, the veteran is not shown to have any 
symptoms related to intervertebral disc syndrome to warrant a 
rating using 38 C.F.R. § 4.71a, DC 5293 (effective prior to 
and since September 23, 2002).

Rating Higher than 10 Percent from
January 27, 2003, to September 25, 2003

Considering the pertinent evidence in light of the rating 
criteria effective prior to September 26, 2003, the Board 
finds that the findings from January 27, 2003, to September 
25, 2003 provide no basis for more than the currently 
assigned 10 percent rating.

On January 2003 VA examination, the veteran reported pain in 
the low back after sitting over a half hour, lying supine, 
bending, or heavy lifting.  The pain did not radiate.  
Physical examination revealed that the veteran was able to do 
a deep knee bend.  There was no spasm or tenderness of the 
lumbar spine.  Flexion was to 83 degrees, extension to 40 
degrees, and bilateral lateral flexion was to 25 degrees.  
The deep tendon reflexes were equal and active in the lower 
extremities.  There was no sensory loss to pinprick in the 
lower extremities.  Straight leg raising was 90 degrees 
bilaterally.

The VA examination record shows that the veteran did not have 
any muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position, to 
warrant a rating in excess of 10 percent from January 27, 
2003, to September 25, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  In addition, his limitation of motion is no more 
than slight, as he lacked only seven degrees of forward 
flexion and five degrees, bilaterally, of lateral flexion.  
Therefore, a rating in excess of 10 percent based on 
limitation of motion of the lumbar spine is also not 
warranted.  38 C.F.R. § 4.71a, DC 5292.  As noted above, the 
veteran is not shown to have any symptoms pertaining to 
intervertebral disc syndrome to warrant a higher rating using 
38 C.F.R. § 4.71a, DC 5293 (effective prior to and since 
September 23, 2002).

2.  Rating Criteria since September 26, 2003

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assignable for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  Under the 
revised rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

From September 26, 2003, to April 4, 2005, the veteran's 
degenerative disc disease, L1-L2, with lumbar strain/sprain 
was rated as 10 percent disabling.  The Board notes that 
there is no medical evidence of record from September 26, 
2003, to April 4, 2005, with which to rate the veteran's low 
back disability.  Therefore, there is no evidence to 
substantiate a rating in excess of 10 percent for this time 
period.

Effective April 5, 2005, the veteran's back disability was 
assigned a 20 percent rating.  Considering the evidence as of 
April 5, 2005 in light of the above-noted criteria, the Board 
finds that a rating in excess of 20 percent for the veteran's 
degenerative disc disease, L1-L2, with lumbar strain/sprain 
is not warranted.

In this regard, on April 2005 VA neurological examination, 
the veteran reported no numbness or weakness of the legs, but 
at times got numbness on both feet.  He stated that his back 
pain was worse at nighttime and he needed to lie down and 
change positions many times.  The pain was anywhere from an 
eight to a nine out of a scale of one to 10 during peak times 
and with partial remission after taking pain medication, the 
pain would be a level of six.  The veteran also stated that 
he could not do any sports or physical activities because of 
the back problems.  He could no longer play football and was 
gaining weight because he could not do much exercise.  
Neurological examination revealed normal motor strength of 
the lower extremities.  Deep tendon reflexes were also normal 
and plantars were flexors.  Examination of the back revealed 
range of motion in flexion from 55 to 65 degrees.  Beyond 
that range of motion, the veteran complained of pain.  
Bilateral lateral flexion was limited to 18 to 20 degrees and 
extension was to 18 degrees.  There was a slight spasm on the 
lumbar L4-L5 paravertebral muscles.  Straight leg raising was 
up to 55 degrees bilaterally.  Sensory was intact and 
vibration sense and position were intact.  The examiner noted 
that the veteran's current major functional impairment and 
complaint of his lower back pain and any range of motion of 
the lumbar spine and activities of the lumbar spine would be 
partially limited by pain and also could cause fatigue and 
lack of endurance, but no definite weakness by repeated use 
of the joint.

On April 2005 VA orthopedic examination, the veteran reported 
that his back hurt nightly when he lied down and throughout 
the day.  There was no radiation and no numbness or weakness.  
No physician had directed bed rest.  He reported that he was 
unable to lift his kids, unable to stand for more than 20 
minutes, unable to run and unable to lift more than 20 
pounds.  Regarding his employment, he stated that he drove a 
garbage truck and was no longer able to run behind the truck 
and lift the cans.  His back would flare about once a week, 
but he had no additional activity restrictions.  Physical 
examination of the back revealed no tenderness or spasm.  He 
had bilateral lateral flexion to 25 degrees, extension to 25 
degrees, flexion to 65 degrees, right rotation to 60 degrees, 
and left rotation to 70 degrees.  All range of motion was 
with pain at the extremes of range of motion on repetitive 
testing.  The examiner noted that the veteran had no DeLuca 
criteria for the back.  X-ray of the spine revealed 
degenerative disc disease of the lower thoracic spine.

An April 2005 VA treatment record shows that the veteran had 
lumbar spasm.  A July 2006 VA treatment record indicates that 
the veteran's back had no muscular spasm.  There was 
tenderness on the lower back, but no paraspinal tenderness.  
An August 2006 VA treatment record revealed similar results.

A May 2007 non-VA medical record from R.B., M.D. indicates 
that the veteran reported having severe lower back pain.  
Physical examination revealed no obvious deformity and no 
tenderness to palpation in the midline.  Range of motion was 
limited by pain in flexion as well as extension.  Muscle 
strength in the iliopsoas, quadriceps, tibialis, anterior, 
and gastroc-soleus was normal.  Sensation was intact to light 
touch in all lower extremity dermatomes and there was a 
negative straight leg raise.  Deep tendon reflexes were 
slightly diminished at the knees.  The MRI revealed some mild 
degenerative changes with associated disc bulges.

On August 2007 VA examination, the veteran reported having 
paresthesias of the lower extremities.  He also reported 
decreased motion, stiffness, spasms, and pain on the lumbar 
spine and surrounding musculature.  The pain was aching and 
throbbing and was deemed to be moderate.  The duration of the 
pain was one to two hours and occurred weekly to monthly.  
There was no radiation of the pain.  Examination of the spine 
revealed pain with motion, tenderness, and weakness.  There 
was no muscle spasm and no abnormal spinal curvatures.  Motor 
examination, sensory examination, and reflex examination of 
the lower extremities were normal.  Active and passive range 
of motion of the lumbar spine in flexion was to 60 degrees, 
with pain beginning at 30 degrees.  There was pain after 
repetitive use, but no additional loss of motion on 
repetitive use.  Extension of the lumbar spine was to 10 
degrees, with pain beginning at five degrees and pain after 
repetitive use with no additional loss of motion after 
repetitive use.  Bilateral lateral flexion was to 15 degrees 
with no pain and no pain after repetitive use.  X-ray of the 
lumbar spine revealed exaggeration of the normal lumbar 
lordosis, no evidence of acute fracture or subluxation, and 
degenerative disc disease at T11-T12, T12-L1, and L1-L2.  
There was no time lost from the veteran's work in the last 12 
months due to his back disability and he had been working in 
the current position for one to two years.  The examiner 
noted that there were no significant effects on the veteran's 
usual occupation, but there were effects on his daily 
activities, to include a mild effect on his exercise, sports, 
and recreation.

During the October 2007 Board hearing, the veteran testified 
that he was only able to bend slightly when he underwent the 
August 2007 VA examination.  He also had extreme pain on 
range of motion testing.  Further, he stated that his back 
disability affected his home life, as he was not able to pick 
up his children, run, stand for long periods of time, or stay 
physically fit as he did before.  The veteran also stated 
that he had a numbing sensation in his buttocks and leg 
areas.  Regarding his job, he stated that he was transferred 
to another position for his job where he now only drove the 
truck, but he did not lose any money in pay when he 
transferred positions.  However, he stated that he lost days 
of work because of his back disability and would use up his 
sick leave due to his disability.

Considering the pertinent evidence in light of the rating 
criteria in effect as of  September 26, 2003, the Board notes 
that a rating in excess of 20 percent for the veteran's 
degenerative disc disease, L1-L2, with lumbar strain/sprain 
would require forward flexion of the thoracolumbar spine at 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  As the veteran's range of motion, since 
April 5, 2005, has been more than 30 degrees in forward 
flexion and he is not noted to have ankylosis of the lumbar 
spine, the Board finds that a rating in excess of 20 percent 
for his degenerative disc disease, L1-L2, with lumbar 
strain/sprain is not warranted using the amended criteria.

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
would result in a higher schedular rating for the veteran's 
service-connected low back disability.  38 C.F.R. § 4.71a, 
DCs 5235-5243, Note (1).  The Board notes that the veteran's 
April 2005 neurological examination was normal.  Although the 
veteran's deep tendon reflexes were slightly diminished at 
the knees, according to the May 2007 non-VA medical record, 
he was not found to have any other neurological impairment.  
Further, the most recent VA examination, dated in August 
2007, found the veteran's neurological examination to be 
normal.  Thus, an additional rating for any neurological 
impairment would not be applicable.

Regarding the rating criteria in effect prior to September 
26, 2003, a rating in excess of 20 percent would also not be 
warranted.  In this regard, the veteran is not shown to have 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).  Further, his limitation of motion is not deemed 
to be severe to warrant a rating in excess of 20 percent 
based on limitation of motion, as he was most severely 
limited in flexion to 60 degrees, which is deemed to be 
moderately limiting.  38 C.F.R. § 4.71a, DC 5292 (2003).  
Finally, as stated previously, the veteran is not shown to 
have any symptoms related to intervertebral disc syndrome to 
warrant a rating using 38 C.F.R. § 4.71a, DC 5293 (effective 
prior to and since September 23, 2002).

3.  All Periods

Considering the DeLuca factors, the Board finds that the 
ratings assigned since the grant of service connection for 
his low back disability - noncompensable from September 26, 
1998, to January 26, 2003; 10 percent from January 27, 2003, 
to April 4, 2005; and 20 percent since April 5, 2005 - 
adequately compensates the veteran for any functional loss 
due to pain, weakness and fatigability.  DeLuca, 8 Vet. App. 
at 204-7.  In this regard, the evidence prior to January 27, 
2003 indicated that the veteran had no additional evidence of 
fatiguability, weakened movement, incoordination, or 
functional loss of range of motion due to repetitive range of 
motion testing.  Further, the February 2001 VA examination 
report showed that he had painless range of motion.  In 
addition, the April 2005 VA examiner did note that the 
veteran had functional impairment of the lumbar spine caused 
by pain; however, the veteran's 20 percent rating, assigned 
based on this VA examination report, adequately compensates 
the veteran for his additional limitation of motion.  
Moreover, the August 2007 VA examiner noted that although the 
veteran had pain, he had no additional limitation of motion 
of the lumbar spine after repetitive use.  Therefore, the 
Board finds that the DeLuca factors do not provide a basis 
for assignment of any higher rating for the veteran's 
degenerative disc disease, L1-L2, with lumbar strain/sprain 
during the course of the appeal.  

The above-determination is based upon application of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that the veteran's degenerative disc disease, L1-
L2, with lumbar strain/sprain reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2007) (cited to in the September 2002 
SSOC).  In this regard, the Board notes that although the 
veteran has asserted that his back disability caused him to 
change positions with his job and he lost days of work from 
his job, the Board notes that the August 2007 VA examiner 
noted the veteran had no significant effects on the veteran's 
usual occupation due to his back disability.  Further, the 
Board notes that although the veteran is not able to perform 
jobs requiring lifting and walking, he currently works at a 
job that requires only driving, which is not shown to be 
affected by his back disability.  Moreover, the veteran 
asserted that his salary was not reduced when he transferred 
positions with his job.  In addition, although the veteran 
asserted during his October 2007 Board hearing that he lost 
days from work due to his back disability, he reported during 
the August 2007 VA examination that his back disability did 
not cause him to lose any days from work.  Finally, any 
effect of the veteran's back disability on his employment is 
not beyond that contemplated in the assigned ratings.  There 
also is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that an 
initial compensable schedular rating for degenerative disc 
disease, L1-L2, with lumbar strain/sprain, from September 26, 
1998, to January 26, 2003; a rating in excess of 10 percent 
from January 27, 2003, to April 4, 2005; and a rating in 
excess of 20 percent since April 5, 2005, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for chondromalacia 
patellae of the right knee is denied.

An initial rating in excess of 10 percent for chondromalacia 
patellae of the left knee is denied.

An initial compensable rating for degenerative disc disease, 
L1-L2, with lumbar strain/sprain, from September 26, 1998, to 
January 26, 2003, is denied.

A rating in excess of 10 percent for degenerative disc 
disease, L1-L2, with lumbar strain/sprain, from January 27, 
2003, to April 4, 2005, is denied.

A rating in excess of 20 percent for degenerative disc 
disease, L1-L2, with lumbar strain/sprain, since April 5, 
2005, is denied.




______________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


